Citation Nr: 1756325	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  12-11 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than July 9, 2009 for post-traumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.  He served in Vietnam from June 1966 to April 1967, and was awarded the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

In November 2015, the Board issued a decision in which it denied an effective date earlier than July 7, 2009 for service connection for post-traumatic stress disorder (PTSD).  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (hereinafter Court).  In a June 2017 decision, the Court set aside the Board's November 2015 decision and remanded the matter for further adjudication consistent with its decision.

The Veteran testified before the undersigned Veterans Law Judge in August 2015.  The transcript of this hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified before the Board that he filed a claim for service-connection for his psychiatric disorder in or about 1972.  Specifically, he Veteran testified that he was hospitalized in 1972 at the Brooklyn, New York VA Hospital.  After he was discharged from the hospital, he testified, he filled out the paperwork for a claim with the assistance of another person at the Brooklyn RO, whom he remembered as some kind of professional-similar to a VA employee or a Veterans' service organization representative.  The individual time-stamped the document and stated he would file it.  The Veteran stated he did not hear anything further.  See August 2015 Board Hearing Transcripts, pp. 4-7.

VA treatment records dated in 1972 reflect that the Veteran was hospitalized and treated for a psychiatric disorder.  See VA 10-1000 Hospital Summary, VA 10-10 Form Medical Certificate and History, and VA 10-10 Form Doctor's Progress Notes, all rec'd 5/24/2010.

Review of the claims file shows that after the Veteran was discharged, he applied for education benefits.  These records reveal that he went to school, worked and lived in several states from 1968 to 1978-79 including Florida, New York, Indiana, and Georgia.  He communicated with the ROs of all these states during that time.  In addition, documentation in the claims file shows that the Veteran's claims file and that of his father were transferred together and researched in order to determine if the Veteran was eligible for education benefits under his father.  His father is a Veteran and was, at that time, service-connected at 100 percent.  See, in general, Education Documents, Correspondence, and Congressional filed and rec'd between 1968 and 1979; see also November 1970 Administrative Decision.

It is therefore possible that a separate file exists that was never merged with the Veteran's claims file.  It is also possible that some of the Veteran's documents may have been misplaced in his father's claims file.  In order to comply fully with the Court's directions, remand is required to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate actions to ensure that there any and all separate claims files are, if available, located and combined into the Veteran's claims file.  Requests for files should be made of ROs in Florida, New York, Indiana, and Georgia, and any other RO that further research of his claims file may indicate.

2.  For #1, take all actions required for "missing records" cases including but not limited to documentation of actions taken, negative results, and informing the Veteran and allowing him and his representative the opportunity to provide any records the Veteran may have in his possession.  

A formal finding of unavailability must be completed for records that cannot be found, and the Veteran and his representative must be informed and given the opportunity to respond.  

3.  After completion of the above, readjudicate the issue on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




